DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,764,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Kwon et al. (U.S. PGPub 2019/0335391) teaches transmitting, by the base station distributed unit to a wireless device, at least one system information block indicating the first PLMN and the second PLMN (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]), receiving, by the base station distributed unit from the wireless device, a radio resource control message indicating at least one PLMN of the first PLMN and the second PLMN (The terminal selects a PLMN and transmits an RRC message including the PLMN ID; See Fig. 14, #1405, #1409 and [0132]), determining, by the base station distributed unit based on the at least one PLMN, at least one base station central unit from: the first base station central unit of the first PLMN (The radio access network determines the EPC network for the first terminal; See [0133]) and the second base station central unit of the second PLMN (The radio access network determines the NGC network for the second terminal; See [0133]).
The prior art of Oppo’s “Discussion UE assistance for CN Node Indication in eLTE” teaches transmitting the radio resource control message (See page 4, Proposal 2).
The prior art of Park et al. (U.S. PGPub 2020/0396786) teaches a base station distributed unit may receive information elements from a base station central unit. The information elements may comprise at least one bearer configuration information element indicating that packet data convergence protocol (PDCP) packet duplication is configured for at least one first bearer of a wireless device (See [0261]).
The prior art of Xu et al. (U.S. PGPub 2019/0159086) teaches when the application layer information of the CU, e.g., the list of PLMN supported by the CU, is updated, the CU sends a CU configuration updating message to the DU to notify the DU of the updated application layer information. The DU stores the received updated application layer information. Alternatively, the DU may send a CU configuration updating response message to the CU (See [0122]).
Claims 1-20 appear to be novel and inventive because prior art fails to show or teach receiving, by a base station distributed unit from a first base station central unit, a first message comprising a first public land mobile network (PLMN) identifier of a first PLMN comprising the first base station central unit and receiving, by the base station .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/28/2021